En Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
Angel Vega presentó en esta Corte Suprema una solicitud' para que se expediera un auto de certiorari contra el Juez, de la Corte de Distrito de Aguadilla. El tribunal accedió, se elevaron los autos originales en el pleito de que se tra-taba y el caso quedó definitivamente sometido a nuestra con-sideración y resolución.
De un examen de la petición y de los autos, resulta que la mercantil Blanco López y Cia. entabló una demanda en la Corte Municipal de Arecibo contra Angel Vega, en cobro de $192; que Angel'Vega, solicitó y obtuvo el traslado del pleito a la Corte Municipal de San Sebastián, lugar de su domicilio; que el dicho demandado Angel Yega alegó que la demanda no aducía hechos suficientes para determinar una causa de acción y su excepción fué declarada con lugar concediéndose al demandante diez días para enmendar. su demanda; que transcurrieron dichos diez días y el demandante no enmendó su demanda por cuyo motivo el demandado solicitó y obtuvo-de la corte que se dictara sentencia teniendo al dicho deman-dante por desistido de su acción; que el demandante apeló entonces para ante la corte de distrito, radicándose los autos-en dicho tribunal allá por el mes de abril de 1916; que en junio 28 de 1918 el demandante y apelante Blanco López y Cía. presentó una moción a la corte de distrito pidiendo que se tuviera “al demandado Angel Vega, por desistido de su alegación de excepción previa que hizo ante la corte inferior, y en su virtud permitir al demandante probar las alegaciones. *770hedías en su demanda/’ porque el dicho demandado no había pagado los derechos correspondientes; y que en efecto la córte de distrito el mismo día 28 de junio último, se negó a tomar en consideración la excepción previa del demandado, oyó la prueba del demandante y dictó sentencia condenando al demandado a pagar al demandante la suma reclamada en la demanda.
A nuestro juicio tiene razón el peticionario. Angel Vega, lia apelación se interpuso por el demandante y se radicó en la corte de distrito. Copia de las alegaciones hechas en la corte municipal al formular las cuales las partes pagaron, los derechos exigidos por la ley (Leyes de 1915, página 46), se encontraba ante el tribunal de apelación. Parece que se ha-bía satisfecho por' el demandante y apelante la cantidad exi-gida por entrar el pleito en el calendario y señalarlo para la vista. El demandado y apelado no había formulado ninguna alegación nueva. Siendo ello así, no venía obligado a satis-facer ningún .nuevo derecho. La ley no se lo .exigía expresa-nlente'y en tal virtud no pudo la córte negarse "a considerar su' alegación tanto más tratándose como se- trataba de una excepción, previa basada en que la demanda no aducía hechos suficientes para-determinar una causa de acción.
Lq.expuesto en' el caso de García v. Córdova, 24 D. P. R. 881), debe, examinarse en relación con lo que decidimos ahora, a: dos efectos de fijar el alcance de la jurisprudencia esta-blecida.
o La-,sentencia de 28 de junio de 1918 debe dejarse sin efecto y, el pleito' devolverse a la corte de distrito para que continúe tramitándolo de acuerdo con la ley.
Anulada la sentencia de 28 de junio de 1918 y devuelto el pleito a la corte de distrito par.a que continúe tramitándolo de acuerdo con la 7 ley-
Jueces, concurrentes: Sres. Presidente Hernández y Aso-ciadas; Wolf, Aldrey y Hutchison.'